Exhibit 10.15

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”), dated and effective as of June 25,
2018 (the “Effective Date”), is made by and between Essential Properties Realty
Trust, Inc., a Maryland corporation (together with any successor thereto, the
“Company”) and Peter M. Mavoides (the “Executive”).

RECITALS

The parties have entered into this Agreement to set forth the terms of
employment of the Executive in accordance with the terms and conditions
contained in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, and other good and valuable
consideration, the parties hereto agree as follows:

1. Employment.

(a) Employment Term. The Company shall employ the Executive, and the Executive
hereby accepts employment with the Company, upon the terms and conditions set
forth in this Agreement, for the period beginning on the Effective Date and,
subject to Section 3, ending on the four-year anniversary of the Effective Date
(the “Initial Term”). This Agreement shall automatically renew and extend for
successive one-year periods (each such one-year period, a “Renewal Term”) unless
either party elects not to renew this Agreement and gives written notice thereof
to the other party not less than 60 days prior to expiration of the
then-existing Initial Term or Renewal Term; provided, however, that if either
the Executive or the Company has provided a notice of non-renewal hereunder, the
Company may determine, in its sole discretion, that such termination shall be
effective on any date prior to the end of the then-existing Initial or Renewal
Term (and in such event the Company shall pay the Executive through the end of
such 60-day period regardless of the Company’s election to commence such
termination earlier than specified in the notice of non-renewal), and it shall
not change the basis for the Executive’s termination of employment nor be
construed or interpreted as a termination of employment pursuant to Section 3
below. Notwithstanding any other provision of this Agreement, the Executive’s
employment pursuant to this Agreement may be terminated at any time in
accordance with Section 3. The period during which the Executive is employed
shall be referred to herein as the “Employment Term.”

(b) Position and Duties. The Executive shall serve as the President and Chief
Executive Officer, with such responsibilities, duties and authority as are
customarily assigned to such position and such other duties and responsibilities
as may from time to time be assigned to the Executive by the Board of Directors
of the Company (the “Board”). The Executive shall report directly to the Board.
The Executive shall devote the Executive’s full business time and efforts to the
business and affairs of the Company. The Executive also agrees to observe and
comply with the rules, procedures and policies of the Company as adopted by the
Company from time to time. As long as the Executive remains employed by the
Company, the Executive shall not engage in any other business enterprises or
commercial activities; provided, however, that

 

1



--------------------------------------------------------------------------------

the foregoing shall not restrict the Executive from (i) managing passive
investments for personal and family accounts in accordance with the Company’s
compliance procedures, or (ii) serving on civic or charitable boards or
committees, provided, that such activities do not interfere with the performance
of the Executive’s duties and responsibilities to the Company or its affiliates.
Notwithstanding anything herein to the contrary, the Executive shall not become
a director of any for-profit entity without first receiving the approval of the
Nominating and Corporate Governance Committee of the Board.

2. Compensation and Related Matters.

(a) Base Salary. During the Employment Term, the Executive shall receive a base
salary at a rate of $100,000 per annum (the “Base Salary”), less applicable
deductions and withholdings, which shall be paid in arrears in accordance with
the customary payroll practices of the Company (as in effect from time to time).
The Company, in its sole and absolute discretion, may increase the Executive’s
Base Salary during the Employment Term, in which case such increased base salary
shall be the “Base Salary” for purposes of this Agreement.

(b) Annual Bonus. Beginning in the fiscal year 2018, for each fiscal year during
the Employment Term, the Executive shall be eligible to receive an annual
performance bonus (the “Annual Performance Bonus”) based upon the achievement of
annual performance targets of the Executive and the Company and its affiliates,
as established by the Compensation Committee of the Board (the “Compensation
Committee”). The Executive’s target Annual Performance Bonus shall also be
established by the Compensation Committee. The Executive’s eligibility to
receive any Annual Performance Bonus, and the amount of any such bonus
(including whether above or below the target established by the Compensation
Committee), shall be subject to the approval of the Compensation Committee in
its sole discretion. The Annual Performance Bonus, if any, shall be payable in a
lump sum (less applicable deductions and withholdings) on or before March 15th
of the year following the fiscal year to which such bonus relates; provided,
however, that the Executive must be employed on the date any such Annual
Performance Bonus payment is made to receive such payment (except as otherwise
specifically provided in Section 4, below).

(c) Long-Term Incentive Program. Subject to the approval of the Compensation
Committee, the Executive shall be eligible to participate in the Company’s
annual long-term incentive program (in such amount, form and with such terms as
determined by the Compensation Committee in its sole discretion) in respect of
each fiscal year during the Employment Term, commencing with the fiscal year
beginning January 1, 2018.

(d) Benefits. During the Employment Term, the Executive shall be eligible to
participate in employee benefit plans and programs of the Company, as may be in
effect from time to time, which are applicable to similarly situated senior
officers of the Company, subject to the terms and conditions of the applicable
plan documents. The Company expressly reserves the right to modify, substitute,
or eliminate such employee benefit plans and programs, including its healthcare
plans, at any time.

 

 

2



--------------------------------------------------------------------------------

(e) Expenses. During the Employment Term, the Company shall reimburse the
Executive for all reasonable business related expenses, in accordance with the
Company’s expenses policy applicable to similarly-situated senior officers of
the Company and in accordance with Section 25 hereof. Such expenses shall be
submitted and processed in accordance with the Company’s expense reimbursement
policy as may be in effect from time to time.

(f) Indemnification. Executive shall be indemnified by the Company as provided
in Company’s Bylaws and Certificate of Incorporation, and pursuant to applicable
law. During the Employment Term and thereafter (with respect to events occurring
during the Employment Term), the Company also shall provide the Executive with
coverage under its current directors’ and officers’ liability policy to the same
extent that it provides such coverage to its other executive officers.

3. Termination. The Executive’s employment hereunder may be terminated prior to
the expiration of any then-existing Initial Term or Renewal Term by the Company
or the Executive, as applicable, under the following circumstances:

(a) Circumstances.

(i) Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death, subject to the provisions of Section 4(a), below.

(ii) Disability. The Executive’s employment hereunder may be terminated by the
Company by reason of the Executive’s Disability (as defined in Section 13(c)),
subject to the provisions of Section 4(a), below.

(iii) Termination for Cause. The Company may terminate the Executive’s
employment for Cause (as defined in Section 13(a)).

(iv) Termination without Cause. The Company may terminate the Executive’s
employment without Cause, subject to the provisions of Section 4(b), below.

(v) Resignation for Good Reason. The Executive may resign his employment for
Good Reason (as defined in Section 13(d)).

(vi) Resignation without Good Reason. The Executive may resign his employment
without Good Reason, subject to the provisions of Section 3(e), below.

(b) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive under this Section 3 (other than termination
pursuant to Section 3(a)(i)) shall be communicated by a written notice to the
other party hereto indicating the specific termination provision in this
Agreement relied upon, setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated (if applicable), and specifying a
Date of

 

3



--------------------------------------------------------------------------------

Termination (as defined in Section 13(b)) (a “Notice of Termination”). Upon the
Company’s receipt of Notice of Termination from the Executive to terminate this
Agreement by Resignation for Good Reason or Resignation without Good Reason, the
Company may, in its sole discretion, elect that Executive’s resignation be
effective prior to the date provided by the Executive in the Notice of
Termination, and such election shall not affect the reason for the termination
of the Executive’s employment under this Section 3.

(c) Company Obligations upon Termination. Upon termination of the Executive’s
employment, the Executive (or the Executive’s estate or beneficiaries, as
applicable) shall be entitled to receive the sum of the Executive’s Base Salary
through the Date of Termination not theretofore paid (payable no later than the
next payroll date following the Date of Termination), any expenses accrued prior
to the Date of Termination owed to the Executive under Section 2(e), and any
amount accrued and arising from the Executive’s participation in, or benefits
accrued and fully vested, under any employee benefit plans and programs under
Section 2(d), which amounts shall be payable in accordance with the terms and
conditions of such employee benefit plans or programs. Other than the payments
described in Section 4 (if applicable), the Executive shall have no further
rights to any compensation or any other benefits from the Company or any of its
affiliates.

(d) Executive’s Termination Obligations.

(i) Resignation as Director and Officer. Except as otherwise agreed to between
the Company and the Executive, effective as of the Date of Termination of the
Executive’s employment with the Company for any reason, the Executive shall be
deemed to have resigned from all officer and board positions, if any, then held
with the Company or any of its affiliates. At the Company’s request, the
Executive shall execute and deliver such documentation as the Company may
prescribe in order to effectuate such resignation(s).

(ii) Return of Property. The Executive hereby agrees to return to the Company,
no later than the Date of Termination, all files, Confidential Information (as
defined in Section 5) (in any form contained, including any copies thereof),
access keys, desk keys, identity badges, computers, electronic devices,
passwords and passcodes, telephones, credit cards, automobile, and such other
property of the Company or its affiliates as may be in the Executive’s
possession. Upon termination of the Executive’s employment with the Company for
any reason, the Executive will promptly deliver to the Company all property of
the Company and its affiliates.

(e) Notice Period. The Company may terminate the Executive’s employment without
Cause or the Executive may resign from employment without Good Reason at any
time on 75 days’ prior written notice. The Company reserves the right, in its
sole discretion, to waive all or part of this 75-day notice period (the “Notice
Period”) and terminate the Executive’s employment prior to the conclusion of
this period, and will not be required to pay the Executive’s Base Salary (or any
other amounts) following the effective date of such termination. To the extent
the Company does not waive all or part of the Notice Period, then the Executive

 

4



--------------------------------------------------------------------------------

shall remain employed through the Notice Period (or portion thereof), but the
Company may, in its sole discretion, direct the Executive to cease performing
some or all of the Executive’s duties, transition the Executive’s duties to
other individuals, perform other or different duties as the Company deems
appropriate, and/or refrain from entering the Company’s premises through the
Notice Period. For avoidance of doubt, subject to Section 25, the Executive will
remain a Company employee, continue to be paid the Executive’s then-current Base
Salary, and continue to be bound by the terms of this Agreement during any
Notice Period.

4. Severance Payments.

(a) Termination by Company Due to Death or Disability. If the Executive’s
employment is terminated by the Company due to the Executive’s Death or
Disability, the Executive shall receive the following payments, subject to and
conditioned upon Executive’s (or the Executive’s estate’s or beneficiaries’)
compliance with Section 4(d), below:

(i) any Annual Performance Bonus that had been awarded for the preceding fiscal
year but not yet paid, which Annual Performance Bonus shall be payable at the
same time and in the same manner as those paid to other similarly situated
executives, but in any event no later than March 15th of the calendar year
following the year in which the Executive’s termination occurs;

(ii) any Annual Performance Bonus for the fiscal year in which the Executive’s
employment is terminated based on actual Company performance and prorated for
the portion of the fiscal year the Executive was employed prior to the Date of
Termination, payable at the same time and in the same manner as those paid to
other similarly situated executives, but in any event no later than March 15th
of the calendar year following the year in which the Executive’s termination
occurs; and

(iii) during the 12-month period commencing immediately after the Date of
Termination and subject to the Executive’s timely and proper election of COBRA
benefits, monthly reimbursement to the Executive (or his estate or
beneficiaries, as applicable) for the costs of maintaining coverage for health
benefits at the Executive’s current levels of benefits in effect immediately
prior to the Date of Termination (including family coverage, if such coverage
was in effect immediately prior to the Date of Termination) under COBRA, payable
in accordance with the terms of Section 4(e), below.

(b) Termination without Cause or Resignation for Good Reason. If the Executive’s
employment is terminated by the Company without Cause or if the Executive
Resigns for Good Reason, then the Executive shall receive the following
payments, subject to and conditioned upon Executive’s compliance with
Section 4(d), below:

(i) any Annual Performance Bonus that had been awarded for the preceding fiscal
year but not yet paid, which Annual Performance Bonus shall be payable at the
same time and in the same manner as those paid to other similarly situated
executives, but in any event no later than March 15th of the calendar year
following the year in which the Executive’s termination occurs;

 

5



--------------------------------------------------------------------------------

(ii) a severance payment equal to 12 months of the Executive’s Base Salary then
in effect under Section 2(a), payable in equal installments in accordance with
the Company’s regular payroll practices commencing with the first payroll period
following the Executive’s execution and non-revocation of the Release (as
defined in Section 4(d));

(iii) during the 12-month period commencing immediately after the Date of
Termination and subject to the Executive’s timely and proper election of COBRA
benefits, monthly reimbursement to the Executive for the costs of maintaining
coverage for health benefits at the Executive’s current levels of benefits in
effect immediately prior to the Date of Termination (including family coverage,
if such coverage was in effect immediately prior to the Date of Termination)
under COBRA, payable in accordance with the terms of Section 4(e), below; and

(iv) if (x) the Date of Termination occurs after March 31st of the applicable
year in which the Executive ceases to be employed by the Company, (y) the
Company is on plan with the budget approved by the Board for such fiscal year
and (z) the Compensation Committee recommends that the Executive be paid a pro
rata bonus, then the Company shall pay a bonus, based on actual performance and
prorated for the portion of the fiscal year the Executive was employed prior to
the Date of Termination, payable at the same time and in the same manner as
those paid to other similarly situated executives, but in any event no later
than March 15th of the calendar year following the year in which the Executive’s
termination occurs.

(c) Termination as a Result of Non-Renewal. If the Executive’s employment is
terminated pursuant to the Company’s or the Executive’s non-renewal election as
provided for in Section 1(a), then the Executive shall receive (i) any Annual
Performance Bonus that had been awarded for the preceding fiscal year but not
yet paid, which Annual Performance Bonus shall be payable at the same time and
in the same manner as those paid to other similarly situated executives, but in
any event no later than March 15th of the calendar year following the year in
which the Executive’s termination occurs and (ii) reimbursement of expenses in
accordance with Section 2(e).

(d) The Executive’s right to the payments under Sections 4(a) and (b), above, is
conditioned upon (i) the Executive’s (or the Executive’s estate’s or
beneficiaries’) execution and non-revocation of a general release in favor of
the Company and all related persons and entities from any and all claims
relating to the Executive’s employment or its termination in a customary form
provided by the Company (the “Release”); and (ii) the Executive’s compliance
with the terms and obligations of this Agreement, including, but not limited to,
Sections 5 and 6 hereof. For the avoidance of doubt, no payments pursuant to
Sections 4(a) or (b) will be made to the Executive until the Executive (or the
Executive’s estate or beneficiaries) have signed the Release and it has become
irrevocable. In the event of a material breach by the Executive of the material
terms or obligations of this Agreement or the Release, the Company shall have
the right to cease making further payments to the Executive, in addition to any
other remedies it may have at law or in equity.

 

6



--------------------------------------------------------------------------------

(e) To receive reimbursement of COBRA premiums under Sections 4(a)(iii) and
4(b)(iii), above, the Executive (or Executive’s estate or beneficiaries, as
applicable) must submit satisfactory proof of payment of COBRA premiums within
30 days of making the applicable payment (except that in the case of COBRA
coverage for the month during which the Executive’s employment is terminated,
the Executive shall have 60 days from the date of payment of such premiums to
submit such proof). To the extent reimbursement is due hereunder, the Company
will make such reimbursement within 30 days of receiving such proof from the
Executive. If the payment of any amounts under this Section 4(e) is delayed
pending the Executive’s (or the Executive’s estate’s or beneficiaries’)
execution of the Release, on the next payroll date first following the date the
Release becomes effective, the Company will pay the Executive a lump-sum amount
equal to the cumulative amounts that would have otherwise been previously paid
to the Executive under this Section 4(e) prior to the execution of such Release.
Payments and benefits provided pursuant to this Section 4(e) shall be subject to
the terms of Sections 24 and 25 below. Notwithstanding any other provision to
the contrary, the Company’s reimbursement of COBRA continuation coverage may
cease at any time the Executive (or the Executive’s family members or
dependents, as applicable) is deemed eligible for group medical and/or dental
coverage from another employer.

(f) Survival. The expiration or termination of the Employment Term shall not
impair the rights or obligations of any party hereto, which shall have accrued
prior to such expiration or termination, including, without limitation, the
obligations set forth in Sections 5 and 6 of this Agreement.

(g) No Mitigation or Offset. Following the termination of the Executive’s
employment with the Company, the Executive shall have no duty to mitigate the
obligation of the Company to pay the amounts described in this Section 4 and all
compensation and benefits received by the Executive after such termination date
shall not be subject to any offset or reduction, except as provided in
Section 4(e), above.

5. Nondisclosure of Proprietary Information.

(a) Confidential Information. Except in connection with the faithful performance
of the Executive’s duties hereunder, the Executive shall, during the Employment
Term and at all times after the Date of Termination, maintain in strict
confidence and shall not directly, indirectly or otherwise, use, copy,
disseminate, disclose, publish, exploit, make available to any other person,
firm, corporation or entity, or use for his benefit or the benefit of any other
person, firm, corporation or other entity, any Confidential Information (as
defined herein) of or relating to the Company, any of its affiliates (including,
but not limited to the Company’s subsidiaries and its direct or indirect
parents), or any of its or their collective officers, directors, partners,
principals, members, employees, customers, or agents (collectively, the “Company
Parties” and each a “Company Party”). “Confidential Information” means and

 

7



--------------------------------------------------------------------------------

includes, information or trade secrets which are confidential and proprietary to
the Company Parties, whether (without limitation) in written, oral or electronic
form, including, but not limited to, corporate information, including plans,
strategies, methods, policies; marketing information, including strategies,
methods, customer identification lists, pricing data, billing practices, sources
of supply, prospects, sales and marketing policies, plans, forecasting
information, or market research data; financial information, including cost and
performance data, budgets, debt arrangement, equity structure, investors and
holdings; operational and technological information, including software,
designs, computer programs and systems, know-how, techniques, product and
component specifications, methods, processes, formulas, algorithms,
compositions, procedures, formulas, discoveries, inventions, improvements, new
products, and cost information; and personnel information; provided, however,
that “Confidential Information” does not include information that (i) is already
in Executive’s possession, provided that such information is not subject to
another confidentiality agreement with or other obligation of secrecy to any
person or (ii) becomes generally available to the public other than as a result
of a disclosure, directly or indirectly, by Executive in breach of this
Agreement and/or of any other agreement to which the Executive is bound or(iii)
is or becomes available to Executive on a non-confidential basis from a source
other than the Company or any of its equityholders or representatives, provided
that such source is not known by Executive to be bound by a confidentiality
agreement with or other obligation of secrecy to any person. The parties hereby
stipulate and agree that as between them the foregoing matters are important,
material and confidential proprietary information and trade secrets and affect
the successful conduct of the businesses of the Company (and any successor or
assignee of the Company). Nothing herein shall prevent Executive from disclosing
Confidential Information (i) upon the order of any court or administrative
agency, (ii) upon the request or demand of any regulatory agency or authority
having jurisdiction over such party, (iii) to the extent required by law or
regulation, (iv) to the extent necessary in connection with any suit, action or
proceeding relating to this Agreement or the exercise of any remedy hereunder
and (v) to Executive’s representatives that need to know such information and
who agree to keep such information confidential on the terms set forth herein
(it being understood and agreed that, in .the case of clause (i), (ii) or (iii),
unless prohibited by law, regulation, or any regulatory authority, to the extent
not prohibited by applicable law, Executive shall notify the Company of the
proposed disclosure as far in advance of such disclosure as practicable and use
reasonable efforts to ensure that any information so disclosed is accorded
confidential treatment, when and if available); provided, further, nothing
contained in this Agreement is intended to limit the Executive’s ability to
(x) report possible violations of law or regulation to, or file a charge or
complaint with, the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Department of Justice, the Congress, any
Inspector General, or any other federal, state or local governmental agency or
commission (“Government Agencies”), (y) communicate with any Government Agencies
or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company or (z) under applicable United States
federal law to (A) disclose in confidence trade secrets to federal, state, and
local government officials, or to an attorney, for the sole purpose of reporting
or investigating a suspected violation of law or (B) disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure.

 

8



--------------------------------------------------------------------------------

(b) Work Product. The Executive agrees that any and all improvements,
inventions, discoveries, developments, creations, formulae, processes, methods,
or designs, and any documents, things, or information relating thereto, whether
patentable or not (individually and collectively, “Work Product”) within the
scope of or pertinent to any field of business or research in which the Company
or any of its affiliates are engaged or (if such is known to or ascertainable by
the Executive) considering engaging, which the Executive may conceive or make,
or may have conceived or made during the Executive’s employment with the
Company, in whole or in part, whether alone or with others, at any time within
or outside normal working hours, whether inside or outside of the Company’s
offices, and whether with or without the use of the Company’s computers,
systems, materials, equipment, or other property, shall be and remain the sole
and exclusive property of the Company. The Company shall have the full right to
use, assign, license, and/or transfer all rights in, with, to, or relating to
Work Product. The Executive shall, whenever requested to do so by the Company
(whether during the Executive’s employment or thereafter), at the Company’s
expense, execute any and all applications, assignments, and/or other
instruments, and do all other things (including giving testimony in any legal
proceeding) which the Company may deem necessary or appropriate in order to
(i) apply for, obtain, maintain, enforce, or defend patent, trademark,
copyright, or similar registrations of the United States or any other country
for any Work Product, and/or (ii) assign, transfer, convey, or otherwise make
available to the Company any right, title or interest which the Executive might
otherwise have in any Work Product. The Executive shall promptly communicate,
disclose, and, upon request, report upon and deliver all Work Product to the
Company, and shall not use or permit any Work Product to be used for any purpose
other than on behalf of the Company, whether during the Executive’s employment
or thereafter. Notwithstanding the terms and conditions of this Section 5(b)
relating to Work Product, Executive may use, during the Employment Term and
thereafter, in Executive’s business and personal affairs, any Residual
Information. “Residual Information” means the ideas, know-how, methodologies,
and techniques retained in Executive’s unaided memory.

(c) Return of Confidential Information. In the event of a termination of the
Executive’s employment with the Company for any reason, or at any other time at
the Company’s written request, the Executive will promptly deliver to the
Company all property, proprietary materials, Confidential Information, Work
Product, documents and computer media in any form (and all copies thereof)
relating or belonging to any Company Party that are in the Executive’s
possession, custody or control, including, but not limited to, all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents concerning the
Company’s customers, business plans, marketing strategies, products or processes
and any copies thereto.

(d) Legal Process. In the event the Executive is served with a subpoena,
document request, interrogatory, or any other legal process that will or may
require the Executive to disclose any Confidential Information, whether during
the Executive’s employment or thereafter, the Executive shall immediately notify
the Company of such fact, in writing, and provide a copy of such subpoena,
document request, interrogatory, or other legal process, and the

 

9



--------------------------------------------------------------------------------

Executive agrees to thereafter cooperate with the Company (at its expense) in
any lawful response to such subpoena, document request, interrogatory, or legal
process as the Company may request, in which event the Executive may disclose
only that portion of such information which the Executive is advised by his
counsel in writing is legally required to be disclosed pursuant to the
applicable subpoena or legal process.

(e) As used in this Section 5, the term “Company” shall include the Company and
its affiliates (including, without limitation, subsidiaries and direct or
indirect parents).

6. Non-Competition: Non-Solicitation; Non-Disparagement.

(a) The Executive acknowledges that due to the Executive’s position with and
relationship to the Company, the Executive has been responsible for developing
and maintaining (in whole or in part) the goodwill of the Company. To protect
the Company’s trade secrets and relationships and goodwill with customers, for a
period of one year following the Date of Termination (regardless of whether the
Executive resigns or is terminated, or the reason for any such resignation or
termination), the Executive shall not, in any manner within the Restricted
Territory, directly or indirectly, participate or engage in, or manage, operate,
consult with, render services for or represent or own, directly or indirectly,
alone or as a partner, joint venturer, member, equityholder, employee or
otherwise, any entity that is engaged in, the Business, except as an employee or
consultant to the Company. Notwithstanding the foregoing, this Section 6(a)
shall not restrict the Executive from passive ownership of 5% or less of any
entity whose securities have been registered under the Securities Act of 1933,
as amended, or Section 12 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).

(i) “Business” means the business of acquiring, developing, investing,
structuring or managing net lease or similarly-structured real estate
properties. For the avoidance of doubt, “Business” shall not include real estate
lending activities to the extent such activities are not part of a broader
strategy or platform that is directly or indirectly competitive with the
Business of the Company.

(ii) “Territory” means the (y) United States of America and (z) Canada.

(b) The Executive agrees that it shall not, for a period of one year following
the Date of Termination (regardless of whether the Executive resigns or is
terminated, or the reason for any such resignation or termination), directly or
indirectly through another person (i) induce or attempt to induce any employee,
officer, director or manager of the Company or any of its affiliates to leave
the employee of the Company, or in any way interfere with the relationship
between the Company or any of its affiliates, on the one hand, and any employee,
officer, manager or director thereof, on the other hand, (ii) solicit to hire
any person who was an employee, officer, manager or director of the Company or
any of its affiliates until one year after such individual’s employment or other
relationship with the Company or its affiliates has been terminated or
(iii) induce or attempt to induce any customer, supplier, or licensee of the
Company to cease doing business with the Company or in any way interfere with
the relationship between the Company, on the one hand, and any such customer,
supplier, or licensee, on the one hand; provided, however, that the foregoing
prohibition set forth in clause (ii) shall not be deemed to have been breached
by general solicitations or advertisements that are not directly targeted at the
applicable person or persons.

 

10



--------------------------------------------------------------------------------

(c) Mutual Non-Disparagement.

(i) The Executive agrees that Executive will not at any time, whether during the
Employment Term or after the Date of Termination, whether in public or in
private:

(A) make or publish, or assist any other person or entity in making or
publishing, any statement that in any way disparages, criticizes, ridicules, or
reflects negatively on any of the Company Parties to any third party, including,
but not limited to, any individuals or entities with whom the Company has or may
have a business relationship; or

(B) make or publish any negative public comments regarding any of the Company
Parties (whether or not done anonymously) to, through or on any media source or
outlet, including, but not limited to any reporters, news outlets, television
stations, bloggers, weblogs, websites, magazines, periodicals, journals, “apps,”
or the like, or in any movie, book, or theatrical production, nor will Executive
assist any other person or entity to do any of the foregoing.

(ii) The Company agrees that it will instruct its “executive officers” as
defined under Section 16 of the Exchange Act and members of the Board not to, at
any time, whether during the Employment Term or after the Date of Termination,
whether in public or in private:

(A) make or publish, or assist any other person or entity in making or
publishing, any statement that in any way disparages, criticizes, ridicules, or
reflects negatively on the Executive to any third party, including, but not
limited to, any individuals or entities with whom the Executive has or may have
a business relationship; or

(B) make or publish any negative public comments regarding the Executive
(whether or not done anonymously) to, through or on any media source or outlet,
including, but not limited to any reporters, news outlets, television stations,
bloggers, weblogs, websites, magazines, periodicals, journals, “apps,” or the
like, or in any movie, book, or theatrical production, nor assist any other
person or entity to do any of the foregoing.

(iii) For avoidance of doubt, nothing in this Section 6(c) shall be construed in
a manner that would violate any law.

 

11



--------------------------------------------------------------------------------

(d) The Executive acknowledges that the limitations set forth in this Section 6
are fair and reasonable, and will not prevent Executive from earning a
livelihood after Executive leaves the Company’s employ. The Executive recognizes
that these restrictions are appropriate based on the special and unique nature
of the services the Executive will render, the access to the Company’s
Confidential Information that the Executive will enjoy, the access to the
Company’s customers that the Executive will have as a result of Executive’s
employment and position with the Company, and the risk of unfair competition
that the Company will face absent such restrictions.

(e) As used in this Section 6, the term “Company” shall include the Company and
its affiliates (including, without limitation, subsidiaries and direct or
indirect parents).

7. Injunctive Relief. It is recognized and acknowledged by the Executive that a
breach of the covenants contained in Sections 5 and 6 will cause irreparable and
continuing damage to Company and its goodwill, the exact amount of which will be
impossible to ascertain, and that there are no adequate remedies at law for any
such breach. Accordingly, the Executive agrees that in the event of a breach of
any of the covenants contained in Sections 5 or 6, in addition to any other
remedy which may be available at law or in equity, the Company will be entitled
to obtain emergency equitable relief, including specific performance and
injunctive relief, without (i) the necessity of posting bond or other security,
(ii) the necessity of showing actual damages, and (iii) the necessity of showing
that monetary damages are inadequate. Nothing contained herein shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach, including the recovery of any
damages. Upon the issuance (or denial) of an injunction, the underlying merits
of any dispute will be resolved in accordance with the arbitration provisions of
Section 8 of this Agreement.

8. Arbitration.

(a) Except as provided in Section 7 of this Agreement, the Executive and the
Company irrevocably and unconditionally agree that any past, present, or future
dispute, controversy, or claim arising under or relating to this Agreement;
arising under any federal, state, or local statute, regulation, law, ordinance,
or the common law (including but not limited to any law prohibiting
discrimination); or arising in connection with the Executive’s employment or the
termination thereof; involving the Executive on the one hand and the Company or
any of the other Company Parties on the other. hand, including both claims
brought by the Executive and claims brought against the Executive, shall be
submitted for resolution to binding arbitration as provided herein. Any
arbitration pursuant to this Agreement shall be administered by the American
Arbitration Association (“AAA”); shall be conducted in accordance with AAA’s
Arbitration Rules in connection with Employment Disputes, as modified herein;
and shall be conducted by a single arbitrator, selected in accordance with such
AAA Rules. Such arbitration will be conducted in New York, New York, and the
arbitrator will apply Delaware law, including federal statutory law as applied
in Delaware courts. Except as set forth in Section 7, above, the arbitrator, and
not any federal, state, or local court or adjudicatory authority, shall have
exclusive authority to resolve any dispute relating to the interpretation,
applicability, enforceability, and/or formation of this Agreement, including but
not limited to any dispute as to whether (i) a particular claim is subject to
arbitration hereunder, and/or (ii) any part of this Section 8 is void or

 

12



--------------------------------------------------------------------------------

voidable. The arbitral award shall be in writing, state the reasons for the
award, and be final and binding on the parties. The arbitration shall be
conducted on a strictly confidential basis, and neither the Executive nor the
Company shall disclose the existence or nature of any claim; any documents,
correspondence, pleadings, briefings, exhibits, or information exchanged or
presented in connection with any claim; or any rulings, decisions, or results of
any claim or argument (collectively, “Arbitration Materials”) to any third
party, with the sole exception of the their respective legal counsel (who each
party shall ensure complies with these confidentiality terms), and, with respect
to the Company, its affiliates, limited partners, and investors (which parties
the Company shall ensure comply with these confidentiality terms). In any claim
regarding the Executive’s alleged breach of any provision of Sections 5 or 6
hereunder, the prevailing party shall be entitled to an award including its
reasonable attorneys’ fees and costs, to the extent such an award is permitted
by law. The arbitrator otherwise shall not have authority to award attorneys’
fees or costs, punitive damages, compensatory damages, damages for emotional
distress, penalties, or any other damages or relief not measured by the
prevailing party’s actual out-of-pocket losses, except to the extent such relief
is explicitly available under a statute, ordinance, or regulation pursuant to
which a claim is brought. The arbitrator also shall not have authority to
entertain claims for class or collective relief.

(b) In the event of any court proceeding to challenge or enforce an arbitrator’s
award, the parties hereby consent to the exclusive jurisdiction of the state and
federal courts sitting in New York, New York; agree to exclusive venue in that
jurisdiction; and waive any claim that such jurisdiction is an inconvenient or
inappropriate forum. There shall be no interlocutory appeals to any court, or
any motions to vacate any order of the arbitrator that is not a final award
dispositive of the arbitration in its entirety, except as required by law. The
parties agree to take all steps necessary to protect the confidentiality of the
Arbitration Materials in connection with any court proceeding, agree to use
their best efforts to file all Confidential Information (and documents
containing Confidential Information) under seal, and agree to the entry of an
appropriate protective order encompassing the confidentiality terms of this
Agreement.

9. Modification; Blue Pencil. If any court or arbitrator of competent
jurisdiction shall at any time deem the term of any particular restrictive
covenant contained in Sections 5 or 6 too lengthy or the geographic area covered
too extensive, the other provisions of Sections 5 or 6 shall nevertheless stand,
the term shall be deemed to be the longest period permissible by law under the
circumstances and the geographic area covered shall be deemed to comprise the
largest territory permissible by law under the circumstances. The court or
arbitrator in each case shall reduce the term and/or geographic area covered to
permissible duration or size.

10. Executive Representations. The Executive represents and warrants that the
Executive is not subject to any restrictive covenant notice, non-competition or
non-solicitation provision with any former employer or any agreement that
prevents the Executive from entering into employment by the Company or otherwise
performing the services that Executive will be performing for the Company. The
Executive further warrants that should the Executive become aware of any reason
Executive cannot join or remain employed by the Company, or fully execute the
Executive’s responsibilities for the Company, the Executive will immediately
notify the Company in writing. The Executive represents that Executive will
abide by all contractual

 

13



--------------------------------------------------------------------------------

obligations Executive may have to all prior employers and third parties and that
the Executive will not retain, review, or utilize any other person’s or entity’s
confidential or proprietary information or share or disclose any such
information with or to any other person or entity. The Company disclaims any
interest in any confidential or proprietary information of any person or entity
other than the Company and instructs the Executive not to disclose or use any
such confidential or proprietary information.

11. Executive Cooperation. During the Employment Term and for two years after
the Executive’s employment with the Company or any of its affiliates, the
Executive agrees to provide thorough and accurate information and testimony to
or on behalf of the Company or any of its affiliates regarding any threatened,
pending or future investigation, court case or action by or against the Company
or any of its affiliates that is initiated or pursued by any person or entity or
by any government agency; provided, the Executive agrees not to disclose to or
discuss with anyone who is not, on behalf of the Company or any of its
affiliates, directing or assisting in such investigation, court case or action,
other than Executive’s attorney, if any, the fact of or the subject matter of
any such investigation, court case or action, except as required by law. The
Company and its affiliates will cooperate with the Executive to arrange times
that reasonably accommodate Executive’s schedule and will reimburse the
Executive for any out-of-pocket costs incurred as a result of the Executive’s
compliance with this Section 11, provided such costs are pre-approved by the
Company.

12. Assignment and Successors. The Company shall assign its rights and
obligations under this Agreement to its affiliates or any successor to all or a
material portion of the business or the assets of the Company (including by
merger or otherwise). This Agreement shall be binding upon and inure to the
benefit of the Company, the Executive and their respective successors, assigns,
personnel and legal representatives, executors, administrators and heirs, as
applicable. None of the Executive’s rights or obligations may be assigned or
transferred by the Executive, other than the Executive’s rights to payments
hereunder, which may be transferred only by will or operation of law.

13. Certain Definitions.

(a) Cause. “Cause” shall be defined as the Executive’s (i) conviction or
indictment of, or plea of guilty or nolo contendere to, a felony, or any other
crime involving moral turpitude; (ii) willful failure or refusal to perform, or
gross neglect of, the Executive’s material duties and responsibilities to the
Company Parties; provided, however, that any such failure resulting from the
Executive’s Disability shall not provide the Company with a basis for Cause;
(iii) engaging in conduct involving fraud, dishonesty, gross negligence, willful
misconduct, or breach of fiduciary duty; or (iv) breach of a material term of
(A) this Agreement (including any representation made under this Agreement), (B)
any other written agreement between the Executive and the Company Parties, or
(C) any written policy, procedure, or code of conduct established by the Company
Parties, which breach (if curable, as reasonably determined by the Board in its
sole discretion) is not cured by the Executive upon 30 days’ written notice
thereof by the Company.

 

14



--------------------------------------------------------------------------------

(b) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by his death, the date of the Executive’s death;
(ii) if the Executive’s employment is terminated by reason of his Disability,
the date of the Executive’s Disability as determined pursuant to subsection
3(c), below; or (iii) if the Executive’s employment is terminated pursuant to
Sections 3(a)(iii)-3(a)(vi), either the date indicated by the Company or the
Executive, as applicable, in the Notice of Termination, or the date specified by
the Company pursuant to Sections 3(b) or 3(e), whichever is earlier.

(c) Disability. “Disability” shall mean the occurrence of a condition that, in
the reasonable judgment of a licensed physician satisfactory to the Company,
will prevent the Executive from performing the Executive’s duties for a period
of more than 120 days in any 12-month period or that actually results in
Executive’s failure to perform the Executive’s duties for a period of more than
120 days in any 12-month period.

(d) Good Reason. “Good Reason” shall be defined as (i) a change by the Company
of the Executive’s principal place of work to a location either (x) more than 75
miles from Princeton, New Jersey or (y) north of the territorial boundary of New
York City, in either case, without the consent of the Executive; (ii) any
material reduction by the Company of the Executive’s Base Salary; (iii) a
material adverse diminution of the Executive’s duties, responsibilities or
authority without the Executive’s consent; provided, however, that any
diminution resulting from the termination of this Agreement (including any
diminution occurring during any Notice Period) shall not provide Executive with
a basis for Good Reason; or (iv) breach of a material term by the Company of
(A) this Agreement (including any representation made under this Agreement) or
(B) any other material written agreement between the Executive and the Company.
Notwithstanding the foregoing, no Good Reason shall exist unless the Executive
(l) has given the Company written notice of the occurrence of such Good Reason
event within 30 days after the initial existence of such event; (2) the Company
has failed to cure such Good Reason event within 30 days of receiving such
notice from the Executive; and (3) the Executive’s resignation of employment is
effective within 30 days after the end of such 30-day cure period. If the
Company cures the Good Reason event during such cure period, Good Reason
shall.be deemed not to have occurred.

14. Governing Law. This Agreement shall be governed, construed, interpreted and
enforced in accordance with its express terms, and otherwise in accordance with
the substantive laws of the State of New Jersey, without reference to the
principles of conflicts of law of the State of New Jersey or any other
jurisdiction, and, where applicable, the laws of the United States.

15. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall .remain in full force and effect.

 

15



--------------------------------------------------------------------------------

16. Notices. Any notice, request, claim, demand, document and other
communication hereunder to any party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and shall be (a) personally delivered or
(b) sent in PDF form by electronic mail (with a confirmation copy sent by one of
the other methods authorized in this Section 16), or (c) sent by commercial
overnight delivery service or certified or registered mail (return receipt
requested), to the parties at the addresses set forth below (postage prepaid):

(a) If to the Company:

Essential Properties Realty Trust, Inc.

47 Hulfish Street, Suite 210

Princeton, New Jersey 08542

Attention: Board of Directors

(b) If to the Executive, at the address last provided by the Executive for his
employee records.

17. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. The parties hereto agree to accept a
signed facsimile or PDF copy of this Agreement as a fully binding original.

18. Entire Agreement. The terms of this Agreement are intended by the parties to
be the final expression of their agreement with respect to the employment of the
Executive by the Company and replace and supersede all prior understandings and
agreements, whether written or oral including, without limitation, the
Employment Agreement dated as of January 31, 2017 by and between the Executive
and SCF Realty Servicing Company, LLC, (except with respect to the voting of the
Equity Award, as defined therein, as contemplated by Section 4(a)(iii) and
4(b)(iii) thereof). The parties further intend that this Agreement shall
constitute the complete and exclusive statement of their terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative
or other legal proceeding to vary the terms of this Agreement. The parties
specifically acknowledge and agree that they are not relying on any promises or
assurances by the other party or parties, other than those expressly contained
in this Agreement.

19. Clawbacks. The payments to Executive pursuant to this Agreement are subject
to forfeiture or recovery by the Company or other action pursuant to any
clawback or recoupment policy which the Company may adopt from time to time,
including without limitation any such policy or provision that the Company has
included in any of its existing compensation programs or plans or that it may be
required to adopt under the Dodd-Frank Wall Street Reform and Consumer
Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.

20. Company Policies. Executive shall be subject to additional Company policies
as they may exist from time-to-time, including policies with regard to stock
ownership by senior executives and policies regarding trading of securities.

21. Amendments; Waivers. This Agreement may not be modified, amended, waived, or
terminated except by an instrument in writing, signed by the Executive and a
duly authorized officer of the Company. By an instrument in writing similarly
executed, the Executive or a duly authorized officer of the Company may waive
compliance by the other party or parties with

 

16



--------------------------------------------------------------------------------

respect to any specifically identified provision of this Agreement that such
other party was or is obligated to comply with or perform; provided, however,
that such waiver shall not operate as a waiver of, or estoppel with respect to,
any other or subsequent failure. No failure to exercise and no delay in
exercising any right, remedy or power hereunder precludes any other or further
exercise of any other right, remedy or power provided herein or by law or in
equity. Except as otherwise set forth in this Agreement, the respective rights
and obligations of the parties under this Agreement shall survive any
termination of the Executive’s employment, regardless of the reason for such
termination.

22. Construction. This Agreement shall be deemed drafted equally by both the
parties. Its language shall be construed as a whole and according to its fair
meaning. Any presumption or principle that the language is to be construed for
or against any party shall not apply. The headings in this Agreement are only
for convenience and are not intended to affect construction or interpretation of
the terms herein.

23. Enforcement. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, the patties agree that any court or arbitrator of
competent jurisdiction shall have the authority to modify or “blue pencil” any
such illegal, invalid or unenforceable provision so as to render it enforceable
while maintaining the parties’ original intent to the maximum extent possible to
make such provision legal, valid and enforceable.

24. Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold.

25. Section 409A Compliance.

(a) This Agreement is intended to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and shall be
interpreted and construed consistently with such intent. The payments to
Executive pursuant to this Agreement are also intended to be exempt from
Section 409A of the Code to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4).
Notwithstanding any provision of this Agreement to the contrary, in the event
that the Company determines that any compensation or benefits payable or
provided under this Agreement may be subject to Section 409A of the Code, the
Company shall adopt such limited amendments to this Agreement and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that the Company reasonably determines are necessary or appropriate to
(i) exempt the compensation and benefits payable under this Agreement from
Section 409A of the Code and/or preserve the intended tax treatment of the
compensation and benefits provided with respect to this Agreement or (ii) comply
with the requirements of or correct the Agreement to reduce the penalties under
Section 409A of the Code.

 

17



--------------------------------------------------------------------------------

(b) Any reimbursement payments will be made promptly and in accordance with
Company policy; however, in no event will reimbursement payments be made later
than the end of the year following the year in which the expense was incurred.
The amounts eligible for reimbursement provided in one taxable year will not
affect the amounts eligible for reimbursement provided in any other taxable
year, and the right to reimbursement will not be subject to liquidation or
exchange for another benefit.

(c) For purposes of Section 409A of the Code, the Executive’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

(d) To the extent any amounts under this Agreement are payable by reference to
termination of employment, Date of Termination, or similar terms, such term
shall be deemed to refer to a “separation from service,” within the meaning of
Section 409A of the Code.

(e) Any provision of this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service, the Company determines that the
Executive is a “specified employee” (within the meaning of Section 409A of the
Code), then to the extent any payment or benefit that the Executive becomes
entitled to under this Agreement on account of such separation from service
would be considered nonqualified deferred compensation under Section 409A of the
Code, such payment or benefit shall be paid or provided at the date which is the
earlier of (i) six months and one day after such separation from service and
(ii) the date of the Executive’s death (the “Delay Period”). Upon the expiration
of the Delay Period, all payments and benefits delayed pursuant to this Section
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or provided to the
Executive in a lump-sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

(f) If the 60-day release timing period following a “separation from service”
begins in one calendar year and ends in a second calendar year (a “Crossover
60-Day Period”), then any payments subject to Section 409A of the Code that
would otherwise occur during the portion of the Crossover 60-Day Period that
falls within the first year will be delayed and paid in a lump sum during the
portion of the Crossover 60-Day Period that falls within the second year.

26. Section 280G. Notwithstanding anything to the contrary in this Agreement,
Executive expressly agrees that if the payments and benefits provided for in
this Agreement or any other payments and benefits which Executive has the right
to receive from the Company and its affiliates (collectively, the “Payments”),
would constitute a “parachute payment” (as defined in Section 280G(b)(2) of the
Code), then the Payments shall be either (a) reduced (but not below zero) so
that the present value of the Payments will be one dollar ($1.00) less than
three times Executive’s “base amount” (as defined in Section 280G(b)(3) of the
Code) and so that no portion of the Payments received by Executive shall be
subject to the excise tax imposed by Section 4999 of the Code or (b) paid in
full, whichever produces the better net after-tax position to

 

18



--------------------------------------------------------------------------------

Executive. The reduction of Payments, if any, shall be made by reducing first
any Payments that are exempt from Section 409A of the Code and then reducing any
Payments subject to Section 409A of the Code in the reverse order in which such
Payments would be paid or provided (beginning with such payment or benefit that
would be made last in time and continuing, to the extent necessary, through to
such payment or benefit that would be made first in time). The determination as
to whether any such reduction in the Payments is necessary shall be made by the
Compensation Committee in good faith. If a reduced Payment is made or provided
and, through error or otherwise, that Payment, when aggregated with other
payments and benefits from Company (or its affiliates) used in determining if a
“parachute payment” exists, exceeds one dollar ($1.00) less than three times
Executive’s base amount, then Executive shall immediately repay such excess to
the Company.

[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

THE COMPANY: By:  

/s/ Gregg A. Seibert

Name:   Gregg A. Seibert Title:   Executive Vice President, Chief Operating
Officer and Secretary

 

19



--------------------------------------------------------------------------------

 

EXECUTIVE

 

/s/ Peter M. Mavoides

Name: Peter M. Mavoides

 

20